 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHRISTIAN MEJIA
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-305-7548 (v)
     202-307-0054 (f)
 6   Christian.Mejia@usdoj.gov
 7   McGREGOR W. SCOTT
     United States Attorney
 8   Eastern District of California
     Of Counsel
 9
     Attorneys for the United States of America
10
                                      UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
12

13   United States of America,                         No. 2:19-CV-01466-TLN-EFB
14                      Plaintiff,                     ORDER APPROVING LIEN PRIORITY
                                                       STIPULATION BETWEEN THE UNITED
15           v.                                        STATES AND BUTTE COUNTY
16   Richard E. Bradley; State of California,
17   Franchise Tax Board; Troy Kidd, Butte
     County Treasurer-Tax Collector;
18
                        Defendants.
19

20           Plaintiff, the United States of America (“United States”), and Defendant, Troy Kidd, Butte
21   County Treasurer-Tax Collector (“Butte County”), have jointly filed a Lien Priority Stipulation
22   between the United States and Butte County (ECF No. 7) (“Stipulation”) with regard to the real
23   property at issue in this action (“Subject Property”).
24   //
25   //
26   //
27   //
28


     Order                                         1
 1           In consideration of the parties’ Stipulation and for good cause shown, the Court
 2   ORDERS:
 3           (1)    The Stipulation between the United States and Butte County is hereby approved;
 4           (2)    If the Court permits the sale of the Subject Property, the United States shall submit
 5   to the Court a proposed order of sale consistent with the Stipulation;
 6           (3)    Butte County agrees to be bound by the judgment in this case, which shall
 7   incorporate the terms of the Stipulation;
 8           (4)    The United States and Butte County shall each bear their own costs and attorney’s
 9   fees, except the costs incurred in selling the Subject Property, which are to be reimbursed from
10   the proceeds of the sale of the Subject Property prior to satisfying the outstanding liens on the
11   Subject Property; and
12           (5)    Butte County is excused from further participation in this action, until, and if, the
13   Court permits the sale of the Subject Property.
14

15           IT IS SO ORDERED.
16   DATED: September 26, 2019
                                                               Troy L. Nunley
17
                                                               United States District Judge
18

19

20

21

22

23

24

25

26

27

28


     Order                                        2
